Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 13 mentions, “states of the fuel tank inerting system comprise an OFF state, a CIRCULATE state, a PRIME state, a CATWARM state, an ON state, a DEPRESSURIZE state, and a COOLDOWN state” without explicitly defining the requirements within each state and fails to clearly define the claim boundaries.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Surawski et al. (US 20180037334) in view of Emerson et al. (US 2019/0283895).
Regarding claims 1 and 13, Surawski et al. ‘334 teaches (figure 2) a fuel tank inerting system (200) comprising : a fuel tank (202) (Para 0035); a first reactant source/evaporator container (210) fluidly connected to the fuel tank (202), the first reactant source (210) arranged to receive fuel (204) from the fuel tank (202), the first reactant source (210) having a first reactant control element/ evaporator container valve (212) controlling flow thereof (Para 0036); a 
Emerson et al. ‘895 teaches a recirculation loop/ COU (20) with recycle duct (22) having a driving mechanism (38, 39) therein, configured to drive a flow of gas through the fuel tank inerting system with a controller (24) (Para 0026). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Surawski et al. ‘334 to incorporate the teachings of Emerson et al. ‘895 to configure a fuel tank inerting system to include a recirculation loop with a driving mechanism and a controller configured to control operation of the driving mechanism. One of ordinary skill in art 
Modified Surawski et al. ‘334 teaches (i) the first reactant control element (212), (ii) the second reactant control valve (248), (iii) the ram air control valve (248), (iv) the driving mechanism and (v) the flow control valve (248), and the controller which can be configured to set up an OFF state, a CIRCULATE state, a PRIME state, a CATWARM state, an ON state, a DEPRESSURIZE state, and a COOLDOWN state of the fuel tank inerting system.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Surawski et al. (US 20180037334) and Emerson et al. (US 2019/0283895) as applied to claim 1 above, and further in view of Avakov et al. (US 5,806,316).
Regarding claim 2, modified Surawski et al. ‘334 teaches an invention as discussed above in claim 1, but is silent about a recirculation heat exchanger arranged within the recirculation loop and configured to thermally connect a flow through the recirculation loop and a flow existing the catalytic reactor. However, Avakov et al. ‘316 teaches a liquid recirculation circuit for recycling liquid discharged from the reactor means back to the reactor means which includes the recirculating pump and a heat exchanger (Col. 2 Lines 4-6). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Surawski et al. ‘334 to incorporate the teachings of Avakov et al. ‘316 to configure a recirculation loop with a heat exchanger and configured to thermally connect a flow through the recirculation loop and a flow existing the catalytic reactor. One of ordinary skill in art would recognize that doing so would enable to change the temperature of a catalyst reactor, as needed.
Allowable Subject Matter
Claims 3-12 and 14-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHESH DANGOL whose telephone number is (303)297-4455.  The examiner can normally be reached on Monday-Friday 0730-0530 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J Michener can be reached on (571) 272-1467.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ASHESH DANGOL/            Examiner, Art Unit 3642                                                                                                                                                                                            
/PHILIP J BONZELL/Primary Examiner, Art Unit 3642                                                                                                                                                                                                        2/25/2021